Electronically Filed
                                                         Supreme Court
                                                         SCWC-30331
                                                         01-NOV-2011
                                                         08:25 AM

                            NO. SCWC-30331


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I


         KIM R. MASSEY, Petitioner/Defendant-Appellant,


                                 vs.


        STATE OF HAWAI'I, Respondent/Plaintiff-Appellee.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

                (ICA NO. 30331; CR. NO. 06-1-2105)


       ORDER DISMISSING APPLICATION FOR WRIT OF CERTIORARI

(By: Recktenwald, C.J., Nakayama, Acoba, Duffy, and McKenna, JJ.)


          Petitioner/Defendant-Appellant Kim R. Massey’s


application for writ of certiorari, filed on September 27, 2011,


was filed more than ninety days after the filing of the ICA’s


June 27, 2011 judgment on appeal.       The application is untimely


and thus, this court lacks appellate jurisdiction.       See HRS §


602-59(c) (Supp. 2010); HRAP Rule 40.1(a).      Therefore,


          IT IS HEREBY ORDERED that the application for writ of


certiorari is dismissed.


          DATED:   Honolulu, Hawai'i, November 1, 2011.

Barry L. Sooalo,                  /s/ Mark E. Recktenwald
on the application for
petitioner/defendant-             /s/ Paula A. Nakayama

appellant.

                                  /s/ Simeon R. Acoba, Jr.


                                  /s/ James E. Duffy, Jr.


                                  /s/ Sabrina S. McKenna